Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 7-8, 21, 23-31 are currently pending and have been examined. Claims 29-31 will be found on Applicant’s remarks page 5.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.
Response to amendment
This is a Non-Final Office action in response to applicant's remarks/arguments filed on 08/24/2022.
   Status of the claims:
Claims 1and 23 have been amended.
Claims 6, 9-16 have been canceled.
Claims 24-31 have been added.

The amendment overcomes the prior art rejections of claims 1, 3, 6, 8, 21 and 23 under 35 U.S.C 102. However, upon further consideration, a new ground(s) of rejection is made in view of Butler et al. (US 20150347902 A1), Smith et al. (US 20150253253 A1), Real et al. (US 8132491 B2). and Steinberg et al. (US 20180113200 A1) necessitated by the claim amendment.

Claim Objections
Claims 7-8 are objected to because of the following informalities: 
Claims 7 and 8 depend of claim 6 that has been canceled.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8, 21, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Keith Jentoff (US 9472067 B1) in view of Butler et al. (US 20150347902 A1).
Regarding claim 1, An automated threat detection and deterrence apparatus (Fig. 1, col 8: lines 25-30), the apparatus comprising: 
an imaging device configured to detect a subject in a subject area (Fig. 1, image sensor 120, col 8: lines 37-43); 
a deterrent component (col 8: lines 31-34); and 
a processor (Fig. 1, col 6: lines 22-27) communicatively connected to the imaging device and the deterrent component, 
wherein the processor is configured to: 
identify the subject as a function of the detection of the subject (col 8: lines 27-30); 
determine a behavior descriptor associated with the subject (col 8: lines 8-24); select, as a function of the behavior descriptor, a mode of the first deterrent mode and the second deterrent mode (Col 8: 43- 47); and 
command the deterrent component to perform an action of the first deterrent action and the second deterrent action as a function of the mode (Col 8: 43- 47); 
detect at least one countermeasure to the performed action by the subject; and switch[[ing]] the deterrent component to a second action of the first deterrent action and the second deterrent action as a function of the at least one countermeasure (Col 7: lines 17-38. See also, claim 1. If the subject avoids the audible sound warning a tangible deterrent will be deployed).
Jentoff fails to explicitly teach but Buttler teaches a deterrent component, including a directed light deterrent (para [65]-[66]), wherein: 
the directed light deterrent 
the directed light deterrent 
the directed light deterrent 
the first deterrent action is distinct from the second deterrent action (para [65]-[66])
It would have been obvious to modify Jentoff’s security device, in view of Buttler, to include a light deterrent because it is an effective countermeasure against intrusion.
Regarding claim 3, Jentoff, as modified in view of Butler, teaches the apparatus of claim 1, wherein the imaging device further comprises an 3D camera, sensor, or computational method (Jentoff, col 8: lines 27-30).
Regarding claim 7, Jentoff, as modified in view of Butler, teaches apparatus of claim 6, wherein the deterrent component includes a directed light deterrent including a light source (Butler, Fig. 1, para [49]).
It would have been obvious to modify Jentoff’s security device, in view of Buttler, to include a light deterrent because it is an effective countermeasure against intrusion.
Regarding claim 8, Jentoff, as modified in view of Butler, teaches the apparatus of claim 6, wherein the light source is configured to shut off automatically as a function of a preconfigured threshold amount (Jentoff, Col 7: lines 1-7).
Regarding claim 21, Jentoff, as modified in view of Butler, teaches the apparatus of claim 1, wherein the processor is configured to detect a behavior of the subject and determine the behavior descriptor as function of behavior (Jentoff, col 7: lines 8-16).
Regarding claim 23, Jentoff teaches a method of automated threat detection and deterrence, the method comprising: 
identifying, by a processor (Col 8: lines 22-27) communicatively connected to an imaging device (Fig. 1, image sensor 120) and a deterrent component (col 8: lines 31-34), a subject as a function of a detection of the subject by the imaging device (Col 8: lines 37-43), 
determining, by the processor, a behavior descriptor associated with the subject (Col 8: lines 8-24); 
selecting, by the processor, a mode of a first deterrent mode and a second deterrent mode as a function of the behavior descriptor (Col 8: lines 31-34).
Jentoff fails to explicitly teach but Butler teaches wherein: the deterrent component includes a directed light deterrent (para [65]-[66]); 
the directed light deterrent includes a first deterrent mode (para [65]) and a second deterrent mode (Para (66)); 
the directed light deterrent is configured to perform a first deterrent action on the subject when in the first mode (Para [65]); and the directed light deterrent is configured to perform a second deterrent action on the subject when in the second mode (Para [66]); 
commanding, by the processor (para [63]-[64]), the directed light deterrent
wherein the first deterrent action is distinct from the second deterrent action (Para [65]-[66]); 
detecting, by the processor, at least one countermeasure to the performed action by the subject (Para [65]-[66]); and 
switching, by the processor (Para [63]-[64]), the directed light deterrent
It would have been obvious to modify Jentoff’s security device, in view of Buttler, to include a light deterrent because it is an effective countermeasure against intrusion.
Regarding claim 24, Jentoff, as modified in view of Butler, teaches the apparatus of claim 1, wherein: the first deterrent mode includes a first wavelength (Butler, Para [65], 12 million fc spotlight); and the second deterrent mode includes a second wavelength (Butler, Para [66], laser dazzler). It would have been obvious that 12 million fc spotlight and laser dazzler since the second action is to cause the sniper to disengage and depart.
Regarding claim 25, Jentoff, as modified in view of Butler, teaches apparatus of claim 1, wherein the first deterrent action includes a glare action (Butler, para [65]), and the second deterrent action includes a dazzle action (Butler, para [66]).
It would have been obvious to combine Jentoff’s security device with Buttler, because it will delay and/or mitigate damage that may be caused by the threats.





Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Keith Jentoff (US 9472067 B1) in view of Butler et al. (US 20150347902 A1) and Smith et al. (US 20150253253 A1).
Regarding claim 26, Jentoff, as modified in view of Butler, fails to explicitly teach but Smith teaches the apparatus of claim 1, wherein the directed light deterrent is configured to emit a wavelength that causes ocular lens fluorescence in the subject (Para [26]).
It would have been obvious to combine Jentoff’s security device with Smith, because it will allow to more accurately detect and locate a human eye/ sniper threat.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Keith Jentoff (US 9472067 B1) in view of Butler et al. (US 20150347902 A1) and Real et al. (US 8132491 B2).
Regarding claim 27, Jentoff, as modified in view of Butler, fails to explicitly teach but Real the apparatus of claim 1, wherein apparatus is configured to: detect retroreflected light from an eye of the subject (col 1: lines 20-33); 
determine a target area of the eye as a function of the retroreflected light (Col 1: line 59 to col 2 : line 11,When a human eye or optical device 36 is detected, the laser 44 is signaled to produce a green light laser beam 46 which is reflected from side 16 of the rotating prism 10 in the green laser dazzler beam 48 to the human eye or optical device 36 which is then dazzled so as to be incapacitated); and 
fire the directed light deterrent at the target area (Col 1: line 59 to col 2: line 11, When a human eye or optical device 36 is detected, the laser 44 is signaled to produce a green light laser beam 46 which is reflected from side 16 of the rotating prism 10 in the green laser dazzler beam 48 to the human eye or optical device 36 which is then dazzled so as to be incapacitated).
It would have been obvious to combine Jentoff’s security device with Real, because it will disable the human eye or optical device to prevent use of the weapon.

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Keith Jentoff (US 9472067 B1) in view of Butler et al. (US 20150347902 A1) and Steinberg et al. (US 20180113200 A1).
Regarding claim 28, Jentoff, as modified in view of Butler, fails to explicitly teach the apparatus of claim 1, wherein the directed light deterrent is configured to dither a beam along a vertical axis while firing.
However, Steinberg in Fig. 2 para [135] shows a projecting unit may project light through a mirror (mirror 114 not referenced) that rotates horizontally and vertically.
It would have been obvious to combine Jentoff’s security device with Steinberg, because it will allow to more accurately detect and locate a threat at different angles, up or down.
Regarding claim 29, Jentoff, as modified in view of Butler, fails to explicitly teach the apparatus of claim 1, wherein the directed light component includes a multiplexing mirror component.
However, Steinberg in Fig. 2 para [135] shows a projecting unit may project light through a mirror (mirror 114 not referenced) that rotates horizontally and vertically.
It would have been obvious to combine Jentoff’s security device with Steinberg, because it will allow to more accurately detect, locate and neutralize or eliminate a threat at different angles, up or down.
Regarding claim 30, Jentoff, as modified in view of Butler and Steinberg, teaches the apparatus of claim 29, wherein: 
the directed light deterrent includes a first emitter (Fig. 2C, Para [135], light source 112A) and a second emitter (Fig. 2C, Para [135], light source 112B); and 
the multiplexing mirror component includes a mirror having a first position and a second position (Fig. 2C, mirror (mirror 114 not referenced) may rotate horizontally and vertically), 
wherein: light from the first emitter is transmitted toward the subject when the mirror is in the first position (Fig. 2C, para [135] Both light sources may be time-synchronized and may project light emission together or in interleaved pattern. An interleave pattern means that the light sources are not active at the same time which may mitigate mutual interference. A person who is of skill in the art would readily see that other combinations of wavelength ranges and activation schedules may also be implemented); and 
light from the second emitter is transmitted toward the subject when the mirror is in the second position (Fig. 2C, para [135] Both light sources may be time-synchronized and may project light emission together or in interleaved pattern. An interleave pattern means that the light sources are not active at the same time which may mitigate mutual interference. A person who is of skill in the art would readily see that other combinations of wavelength ranges and activation schedules may also be implemented). Since the light may not active at the same time the light beam may hit the mirror at a different position.
It would have been obvious to combine Jentoff’s security device with Steinberg, because it will allow to optimize SNR and detection range.
Regarding claim 31, Jentoff, as modified in view of Butler and Steinberg, teaches the apparatus of claim 30, wherein the first emitter emits a first wavelength (Fig. 2C, para [135] Primary light source 112A may project light with a longer wavelength than is sensitive to the human eye in order to optimize SNR and detection range. For example, primary light source 112A may project light with a wavelength between about 750 nm and 1100 nm.) and the second emitter emits a second wavelength (Fig. 2C, para [135] In contrast, secondary light source 112B may project light with a wavelength visible to the human eye. For example, secondary light source 112B may project light with a wavelength between about 400 nm and 700 nm.).
It would have been obvious to combine Jentoff’s security device with Steinberg, because it will allow to optimize SNR and detection range.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Wild et al. (US 6603134 B1), teaches Optical Detection System
Bennett et al. (US 8994819 B2), teaches Integrated Optical Detection System
Merrill et al. (US 8471700 B1), teaches Global Positioning Systems and Methods for Asset and Infrastructure Protection
Van Katwijk et al. (US 20120188081 A1), teaches security system and method to secure an area
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645                 

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645